Title: James Madison to Samuel J. Carr, 25 July 1833
From: Madison, James
To: Carr, Samuel J.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                July 25. 1833.
                            
                        
                        I have recd. your letter of the 19th. In reply to your enquiries concerning my health, prompted by such kind
                            feelings, I cannot speak favorably. It continues to be very feeble, and with a Rheumatic Affection in my hands &
                            fingers makes the use of the pen very awkward, as is shewn by this specimen. Mrs Madison to whom your enquiries are kindly
                            extended, enjoys her usual health, and desires to be included in the thanks & good wishes which I tender you
                        
                            
                                James Madison
                            
                        
                    